DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-7, 9-11, 13-15, and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “generating…a model program code..”.  If the claim , under it broadest reasonable interpretation, covers the performance of the limitation in the mind but the recitation of generic computer component, then it falls within the “Mental Process” grouping of abstract ideas.  Nothing in the claimed elements preclude these steps from practically being performed in the mind.  If the claim recites a limitation that can practically be performed in the human mind, without the use of a physical aid such as a pen and paper, the limitation falls within the mental process grouping, and the claim recites an abstract idea.  Synopsys, 839 F.3d at 1139, 120 USPQ2d at 1474 (holding that claims to the mental process of “translating a functional description of a logic circuit into a hardware component description of the logic circuit” are directed to an abstract idea, because the claim “read on an individual performing the claimed steps mentally or with pencil and paper”).  Therefore the generating step recites an abstract idea.
	None of the additional elements integrate the judicial exception into a practical application.  The step of “acquiring an encrypted file” is nothing more than an insignificant pre-solution activity and “sending.. an installation package”, is nothing more that an insignificant post solution activity.

	Claims 9 and 17 are not patent eligible to the same reasons as claim 1 above. 
	Claim 2,10 and 18, claim additional elements that do not integrate the abstract idea into a practical application because they do not impose an meaningful limits on practicing the abstract idea.
	Claims 3, 11 and 19, claims “constructing a generalized model class”, “creating.. a model object”, creating … a data object” and “generating…model program code”.  Nothing in the claimed elements preclude these steps form practically being performed in the mind and none of the additional elements integrate the judicial exception into a practical application.  If the claim, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.
	Claims 5-7 and 13-15, claims “acquiring the encrypted model file”, is nothing more than insignificant post-solution activity. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2, 4, 9-10, 12, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2018/0293057 A1) further in view of Tanaka et al. (US 6,684,389 B1), Kern et al. (US 2020/0012500 A1), and Odell et al. (US 2019/0295439 A1).
As per claim 1, Sun et al. teaches the invention as claimed including, “A method for encrypting a neural network model, comprising:
acquiring an encrypted model file by encrypting at least a part of model information in an original model file describing a target neural network model;
generating, according to the encrypted model file, a model program code describing the target neural network model; and
sending, to a User Equipment (UE) based on a request sent by the UE, an installation package for installing an application (APP), the installation package comprising the model program code.”
Sun et al. teaches inputting a trained neural network model to a neural network (NN) optimizing compiler to generate a NN assembly file corresponding to a neural network.  The NN assembly file is input to a NN assembler to generate a NN binary file correspond to the neural network.  A host binary file (APP) is also generated.  The NN binary file and host binary file are linked using a host linker to generate a hybrid linking executable file (installation package) (0009).  Also see 0031-0032.  The single executable file facilitates the deployment and running of a neural network application (0033).  Also see 0037-0039, 0064-0068 and figure 1.
acquiring an encrypted model file by encrypting at least a part of model information”, “generating, according to the encrypted model file, a model program code”,  and “sending, to a User Equipment (UE) based on a request sent by the UE”
Tanaka et al. teaches a decryption compiler that accepts encrypted source code, decrypts the encrypted source code into plane text and compiles the decrypted source code into a linkable object (column 1, lines 6-12).  As can be seen in figure 6 , library source code is encrypted by encryptor 64 and the encrypted source code 26 is sent to a description compiler 24.  The decryption compiler received the encrypted source code and decrypts it to decrypted source code 78.  A compiler section 79 receives developer generated source code 27 and decrypted source code and generates linkable binary objects which are then linked by linker 25 to produce an executable binary 29.  Also see column 1, lines 6-12, column 4,lines 11-24, column 5, lines 23-30 and Column 6, lines 4-18.
However Sun et al. teaches inputting a trained neural network model into a neural network optimization compiler to generate an assembly file corresponding to the neural network (0009). However Sun et al. does not explicitly teach NN assembly file as source code file.
Kern et al. teaches a machine learning model is represented by a serialized model including a text.  The serialized model is transformed into source code (0055).  Also see 0056.  The source code files can be c++ (0066). The generated source code files SCF are transformed into a model binary and deployed (0064-0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sun et al. with Tanaka et al. and Kern et al.  because all teach the generation of a executable file that can be deployed.  As can be seen in figure 1 of sun the system can receive a neural network model and a neural network program that area compiled to executable object files and linked to create an elf executable file.  A similar concept is show in figure 6 of Tanaka et al.  However the Sun et al. teaches a neural network model being turned into a assembly file in stead of source code 65 as shown in figure 6 
As stated above both Sun et al. and Tanaka et al. teach the generate of a executable/package and that it can be deployed, however neither teach the sending/deploying being based on a request sent by a user equipment.  
Odell et al. teaches a package server that can respond to requests from a client computer system for an new up updated packaged.  The package server provides packages to the clients (0021).  
It would have been obvious to one or ordinary skill in the art before the effective filing date to modify Sun et al. and Tanaka et al. with Odell et al. because all teach the deployment of a package.  A client requesting a package to be deployed/downloaded is well known to one of ordinary skill in the art and would have been obvious to try.  This would allow the system in Sun et al. to request the neural network executable to be deployed to them. 
As per claim 2, Sun et al. and Kern et al. further teach, “The method of claim 1, wherein the model information comprises node information on each node in the target neural network model and a global parameter of the target neural network model, 
wherein the node information comprises a node identifier of the each node and a node parameter of the each node,
wherein the node parameter comprises at least one of a weight parameter of the each node, an input parameter of the each node, an output parameter of the each node, or an operational parameter of the each node.”
Kern et al. teaches a machine learning model that is represented by a serialized model include text that encodes a graph topology including nodes, operation of nodes (operational parameters) , interconnection of nodes and/or parameters of nodes.  Parameters include name (Node ID) and size of input and/or output nodes of the machine learning model (0055).    Also see 0056.  Parameters also include weighting coefficients (0082).
Sun et al. teaches that a trained neural network model is input to a NN optimization compiler to generate a NN assembly file corresponding to the neural network (0037).
As per claim 4, Sun et al, Kern et al. and Tanaka et al. further teach, “The method of claim 1, further comprising:
generating a model library file according to the model program code; and
generating the APP adapted to executing the target neural network model by linking the model library file to an executable file.”
are linked together to form a executable file (0009).  Also see 0041.  Also see figure 1. 
Kern et al. teaches a machine learning model is represented by a serialized model including a text.  The serialized model is transformed into source code (0055).  Also see 0056.  The source code files can be c++ (0066). The generated source code files SCF are transformed into a model binary and deployed (0064-0065).  The source code is compiled and linked into a single binary (0068).  The model may be deployed in various forms such as a standalone library or a executable binary (0073).
Tanaka et al. teaches a decryption compiler that accepts encrypted source code, decrypts the encrypted source code into plane text and compiles the decrypted source code into a linkable object (column 1, lines 6-12).  As can be seen in figure 6 , library source code is encrypted by encryptor 64 and the encrypted source code 26 is sent to a description compiler 24.  The decryption compiler received the encrypted source code and decrypts it to decrypted source code 78.  A compiler section 79 receives developer generated source code 27 and decrypted source code and generates linkable binary objects which are then linked by linker 25 to produce an executable binary 29.  Also see column 1, lines 6-12, column 4,lines 11-24, column 5, lines 23-30 and Column 6, lines 4-18.
As per claims 9-10, 12, 17-18 and 20, claims 9-12, 12, 17-18 and 20 contain similar limitations to claims 1-2 and 4.  Therefore claims 9-12, 12, 17-18 and 20 are rejected for the same reasoning as claims 1-2 and 4.

Claims 5-6, 8, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2018/0293057 A1), Tanaka et al. (US 6,684,389 B1), Kern et al. (US 2020/0012500 A1), and Odell et al. (US 2019/0295439 A1) as applied to claims 1, 2 and 4 above, further in view of Bansal et al. (US 2020/0380091 A1).
As per claim 5, Sun et al, Kern et al. and Tanaka et al. do not explicitly appear to teach, “The method of claim 1, wherein the acquiring an encrypted model file by encrypting at least a part of model information in an original model file describing a target neural network model comprises:
acquiring the encrypted model file by performing a mapping operation on the at least a part of the model information according to a preset hash function.”
Bansal et al. teaches encrypting a file using file hash mapping (0078).  Also see figures 1c and 2b.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sun et al. Kern et al. and Tanaka et al. because together they teach the encryption of a neural network models source code file.  Bansal et al. teaches encrypting a file using hash mapping.  This is a well known type of encryption and would have been obvious to try.
As per claim 6, Sun et al, Kern et al. and Tanaka et al. do not explicitly appear to teach, “The method of claim 2, wherein the acquiring an encrypted model file by encrypting at least a part of model information in an original model file describing a target neural network model comprises:
acquiring the encrypted model file by performing a mapping operation on the at least a part of the model information according to a preset hash function.”
Bansal et al. teaches encrypting a file using file hash mapping (0078).  Also see figures 1c and 2b.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sun et al. Kern et al. and Tanaka et al. because together they teach the encryption of a neural network models source code file.  Bansal et al. teaches encrypting a file using hash mapping.  This is a well known type of encryption and would have been obvious to try.
As per claim 8, Sun et al, Kern et al. and Tanaka et al. do not explicitly appear to teach, “The method of claim 4, wherein the acquiring an encrypted model file by encrypting at least a part of model information in an original model file describing a target neural network model comprises:
acquiring the encrypted model file by performing a mapping operation on the at least a part of the model information according to a preset hash function.”
Bansal et al. teaches encrypting a file using file hash mapping (0078).  Also see figures 1c and 2b.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Sun et al. Kern et al. and Tanaka et al. because together they teach the encryption of a neural network models source code file.  Bansal et al. teaches encrypting a file using hash mapping.  This is a well known type of encryption and would have been obvious to try.
As per claims 13, 14 and 16, claims 13, 14 and 16 contain similar limitations to claims 5, 6 and 8.  Therefore claims 13, 14 and 16 are rejected for the same reasons as claims 5, 6 and 8.
Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2018/0293057 A1), Tanaka et al. (US 6,684,389 B1), Kern et al. (US 2020/0012500 A1), and Odell et al. (US 2019/0295439 A1) as applied to claims 1, 9 and 17 above, further in view of “C++ track: compiling C++ programs” (2018).
As per claim 3,  Sun et al. Kern et al and Tanaka et al. teach,  “The method of claim 1, wherein the generating, according to the encrypted model file, a model program code describing the target neural network model comprises:

creating, according to the encrypted model file, a model object associated with the target neural network model by calling a model constructing function associated with the generalized model class;
creating, according to the encrypted model file, a data object associated with the model information by calling at least one data constructing function associated with the at least one generalized data class; and
generating, according to the model object and the data object, the model program code describing the target neural network model.
Sun et al. teaches a NN assembly file is assembled to generate a NN binary file.  A host binary file is also generated and they are linked together to form a executable file (0009).
Kern et al. teaches a machine learning model is represented by a serialized model including a text.  The serialized model is transformed into source code (0055).  Also see 0056.  The source code files can be c++ (0066). The generated source code files SCF are transformed into a model binary and deployed (0064-0065).
Tanaka et al. teaches a decryption compiler that accepts encrypted source code, decrypts the encrypted source code into plane text and compiles the decrypted source code into a linkable object (column 1, lines 6-12).  As can be seen in figure 6 , library source code is encrypted by encryptor 64 and the encrypted source code 26 is sent to a description compiler 24.  The decryption compiler received the encrypted source code and decrypts it to decrypted source code 78.  A compiler 79section receives developer generated source code 27 and decrypted source code and generates linkable binary objects 
However neither references explicitly appear to teach, “constructing a generalized model class associated with the target neural network model, and at least one generalized data class associated with the model information contained in the target neural network model;
creating, according to the encrypted model file, a model object associated with the target neural network model by calling a model constructing function associated with the generalized model class;
creating, according to the encrypted model file, a data object associated with the model information by calling at least one data constructing function associated with the at least one generalized data class; and
generating, according to the model object and the data object, the model program code describing the target neural network model.”
 “C++ track: compiling C++ programs” teaches, source files contain function definitions, and have names which end in “.cc”.  Header files contain class declarations, function declarations (also known as function prototypes) and carious preprocessor statements.  They are used to allow source code files to access externally-defined classes and functions.  Object files are produced as the output of a compiler.  They consist of function definitions in binary form.  Binary executable are produced as the output of a program called a linker.  The linker links together a number of object files to produce a binary file which can be directly executed (The different kinds of files).  Therefor the above steps are nothing more that describing the known steps of compiling object oriented code such as C++ to generate object code.

As per claims 11 and 19, claims 11 and 19 contain similar limitations to claim 3.  Therefore claims 11 and 19 are rejected for the same reasons as claim 3.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2018/0293057 A1), Tanaka et al. (US 6,684,389 B1), Kern et al. (US 2020/0012500 A1), Odell et al. (US 2019/0295439 A1) and “C++ track: compiling C++ programs” (2018) as applied to claims 3 and 11 above, further in view of Bansal et al. (US 2020/0380091 A1).
As per claim 7, Sun et al, Kern et al. and Tanaka et al. do not explicitly appear to teach, “The method of claim 3, wherein the acquiring an encrypted model file by encrypting at least a part of model information in an original model file describing a target neural network model comprises:
acquiring the encrypted model file by performing a mapping operation on the at least a part of the model information according to a preset hash function.”
Bansal et al. teaches encrypting a file using file hash mapping (0078).  Also see figures 1c and 2b.

As per claim 15, claims 15 contains similar limitations to claim 7.  Therefore claim 15 is rejected for the same reasons as claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Garg et al. (US 2020/0019882 A1), teaches the generation of a machine learning model package. The package includes the model, model metadata and model execution script (abstract).  The model file, model metadata and model execution script can all be encrypted (0137, 0141).  Also see 0145 and 0099.
Lin et al. (US 2021/0004696 A1), teaches automatic secure delivery of a model (abstract).  Also see figure 1.
Paek et al. (US 2020/0379740 A1), teaches generating neural network code from a neural network mode.  The NN code is compiled into a binary format and a package is generated for deploying the compiled NN code on a target device (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805. The examiner can normally be reached Monday - Friday 10:00am - 6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK A GOORAY/               Examiner, Art Unit 2199               

/LEWIS A BULLOCK  JR/               Supervisory Patent Examiner, Art Unit 2199